Case 0:19-cv-60497-BB Document 168 Entered on FLSD Docket 06/02/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60497-BLOOM/Valle

  ALEXANDR KOZYREV,

         Plaintiff,
  v.

  DMITRY PONOMARENKO and
  FATIMA ESENOVA,

        Defendants.
  ____________________________/

                                             ORDER

         THIS CAUSE is before the Court upon a sua sponte review of the record. On May 8, 2020,

  Defendant Fatima Esenova (“Esenova”) filed a Motion for Attorney’s Fees, ECF No. [154].

  Plaintiff Alexandr Kozyrev filed an Opposition, ECF No. [156], and Defendant, Dmitry

  Ponomarenko, filed an Opposition ECF No. [160]. Esenova then filed two replies in support of

  her motion, see ECF Nos. [164] and [165], on May 28, 2020, and May 29, 2020, respectively.

         Under Local Rule 7.1(c), the movant may “file and serve a reply memorandum in support

  of the motion,” and the reply “shall not exceed ten (10) pages.” See id. (emphasis added).

  Esenova’s multiple filings do not comply with the Local Rules.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant Fatima Esenova’s

  Reply in Support of Motion for Attorney’s Fees, ECF No. [164], and Reply to Dmitry

  Ponomarenko in Support of her Motion for Attorney’s Fees, ECF No. [165], are STRICKEN.

  Esenova may re-file a single, combined reply limited to 10 pages on or before June 5, 2020.
Case 0:19-cv-60497-BB Document 168 Entered on FLSD Docket 06/02/2020 Page 2 of 2
                                                    Case No. 19-cv-60497-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, on June 2, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                           2
